
	
		I
		111th CONGRESS
		1st Session
		H. R. 3746
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Ms. Berkley (for
			 herself and Ms. Titus) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for making homes more water-efficient, for building new
		  water-efficient homes, for public water conservation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Efficiency and Conservation
			 Investment Act of 2009.
		2.Residential water
			 efficiency credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code is amended by
			 inserting after section 30D the following new section:
				
					30E.Residential
				water efficiency credit
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the qualified water efficiency property expenditures
				paid or incurred during such taxable year.
						(b)LimitationThe
				credit allowed under this section with respect to any taxpayer for any taxable
				year shall not exceed $750.
						(c)Qualified water
				efficiency property expendituresFor purposes of this
				section—
							(1)In
				generalThe term qualified water efficiency property
				expenditures means expenditures for qualified water efficiency property
				which is—
								(A)installed on or in
				connection with a dwelling unit located in the United States that is owned by
				the taxpayer (without regard to whether any other person occupies such dwelling
				unit as a residence), and
								(B)originally placed
				in service by the taxpayer.
								Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of such property.(2)Qualified water
				efficiency propertyThe term qualified water efficiency
				property means—
								(A)property which
				meets the national efficiency standards and specifications for residential
				water-using fixtures, appliances, and devices under the WaterSense program of
				the Environmental Protection Agency that are in effect on the date of purchase
				of such property, but only if such property improves water efficiency by no
				less than 20 percent over standard models of similar water-using fixtures and
				appliances as determined by the Administrator of such Agency, and
								(B)water efficient
				landscaping which is installed by a landscape irrigation professional certified
				by such WaterSense program and which reduces water use by no less than 50
				percent, as certified by such professional.
								(3)State water
				efficiency standardsIn the case of a State that has mandatory
				water efficiency standards for any property that are more stringent than the
				standards and specifications described in paragraph (2), property installed on
				or in connection with a dwelling unit that is located in such State must meet
				such water efficiency standards of such State in order to be treated as
				qualified water efficiency property for purposes of this section.
							(d)Special
				rulesFor purposes of this section—
							(1)Joint ownership
				of water efficiency items
								(A)In
				generalAn expenditure shall not fail to be treated as a
				qualified water efficiency property expenditure merely because such expenditure
				was made with respect to 2 or more dwelling units.
								(B)Allocation of
				expendituresIn the case of an expenditure made with respect to 2
				or more dwelling units, for purposes of determining the credit allowable under
				this section, such expenditure shall be allocated among such dwelling units in
				proportion to the amount of the expenditure made for each dwelling unit.
								(2)Refunds
				disregarded in the administration of Federal programs and federally assisted
				programsAny credit or refund allowed or made to any individual
				by reason of this section shall not be taken into account as income and shall
				not be taken into account as resources, for purposes of determining the
				eligibility of such individual or any other individual for benefits or
				assistance, or the amount or extent of benefits or assistance, under any
				Federal program or under any State or local program financed in whole or in
				part with Federal funds.
							(3)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under subsection (a) for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
							(4)Denial of double
				benefit
								(A)In
				generalNo deduction or credit under any other provision of this
				chapter shall be allowed with respect to the amount of any qualified water
				efficiency property expenditure taken into account under this section.
								(B)Rebate
				programsThe amount of any qualified water efficiency property
				expenditure for which an individual is reimbursed under any Federal government
				program shall not be taken into account for purposes of determining the credit
				under subsection (a) with respect such individual.
								(e)Application with
				other credits
							(1)Business
				credit
								(A)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
								(B)Disallowance of
				depreciationIn the case of an expenditure for property described
				in subparagraph (A) with respect to which a credit is allowed under section
				38(b) by reason of such subparagraph, the depreciation allowance for such
				property in all taxable years shall be zero and no deduction shall be available
				under section 167 with respect to such property.
								(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the
				sum of the regular tax liability (as defined in section 26(b)), plus
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, 30, 30B, and 30D) and section 27 for the taxable year.
									(f)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2014.
						.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 30D and inserting , 30D, and 30E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 30E, after
			 30D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking and 30D and inserting
			 30D, and 30E.
				(4)Section 904(i) of
			 such Code is amended by striking and 30D and inserting
			 30D, and 30E.
				(5)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				30E(d)(3).
						.
				(6)Section
			 1400C(d)(2) of such Code is amended by striking and 30D and
			 inserting 30D, and 30E.
				(c)Credit To be
			 part of business creditSection 38(b) of the Internal Revenue
			 Code of 1986 is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(36)the portion of the
				residential water efficiency credit to which section 30E(e)(1)
				applies.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 30D the following new item:
				
					
						Sec. 30E. Residential water
				efficiency
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			3.New water
			 efficient home credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45R.New water
				efficient home credit
						(a)Allowance of
				creditFor purposes of section 38, in the case of an eligible
				contractor, the new water efficient home credit for the taxable year is an
				amount equal to $1,500 for each qualified new water efficient home which
				is—
							(1)constructed by
				such eligible contractor, and
							(2)acquired by a
				person from such eligible contractor during the taxable year.
							(b)DefinitionsFor
				purposes of this section—
							(1)Eligible
				contractorThe term eligible contractor means a
				person who is certified as a builder partner under the WaterSense program of
				the Environmental Protection Agency and who is—
								(A)the person who
				constructed the qualified new water efficient home, or
								(B)in the case of a
				qualified new energy efficient home which is a manufactured home, the
				manufactured home producer of such home.
								(2)Qualified new
				water efficient homeThe term qualified new water efficient
				home means a dwelling unit—
								(A)located in the
				United States,
								(B)the construction
				of which is substantially completed after the date of the enactment of this
				section, and
								(C)which is certified
				by the Environmental Protection Agency as complying with the Final
				Water-Efficient Single-Family New Home Specification issued by such
				Agency.
								(3)ConstructionThe
				term construction includes substantial reconstruction and
				rehabilitation.
							(4)AcquireThe
				term acquire includes purchase.
							(c)Certification
							(1)Method of
				certificationA certification described in subsection (b)(2)(C)
				shall be made in accordance with guidance prescribed by the Secretary, after
				consultation with the Administrator of the Environmental Protection Agency.
				Such guidance shall specify procedures and methods for calculating water and
				cost savings.
							(2)FormAny
				certification described in subsection (b)(2)(C) shall be made in writing in a
				manner which specifies in readily verifiable fashion the water efficient
				components (including toilets, faucets, other plumbing fixtures and appliances,
				hot water delivery, landscape design, and irrigation systems) installed and
				their respective rated water efficiency performance.
							(d)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section in connection with any expenditure for any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				determined.
						(e)Coordination
				with other creditsExpenditures taken into account under section
				45L, 47, or 48(a) shall not be taken into account under this section.
						(f)Rebate
				programsThe amount of the credit allowed under subsection (a) to
				an eligible contractor with respect to any qualified new water efficient home
				shall be reduced, but not below zero, by the amount of any reimbursement which
				such contractor receives under any Federal government program for the
				construction of such home or for expenditures relating to such
				construction.
						(g)TerminationThis
				section shall not apply to any qualified new water efficient home acquired
				after December 31,
				2014.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the new water
				efficient home credit determined under section
				45R.
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45R. New water efficient
				home
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to homes
			 acquired after December 31, 2009.
			4.Water
			 conservation bonds
			(a)In
			 generalSection 54D of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 energy conservation bond each place it appears in subsections
			 (a), (b), and (d), and inserting energy and water conservation
			 bond,
				(2)by inserting
			 and
			 water after Qualified energy in the heading,
				(3)by striking
			 State or local government in subsection (a)(2) and inserting
			 State, local government, or water district,
				(4)by
			 striking $3,200,000,000 in subsection (d) and inserting
			 $4,000,000,000, of which not less than 20 percent shall be used for
			 qualified conservation purposes described in subsection (f)(1)(F),
			 and
				(5)by adding at the
			 end of subsection (f)(1) the following new subparagraph:
					
						(F)Expenditures
				incurred for purposes of—
							(i)reducing water
				consumption by a public building or facility by not less than 30
				percent,
							(ii)advanced water
				metering infrastructure, including the purchase, installation, and
				commissioning of advanced water meters and related software and
				infrastructure,
							(iii)investigation,
				design, or construction of a qualified groundwater remediation, desalination,
				or recycled water facility or system,
							(iv)increasing energy
				efficiency or the generation and use of renewable energy in the management,
				conveyance, or treatment of water, wastewater, or stormwater,
							(v)reducing water loss
				in a water distribution system, including training water system personnel,
				annual testing and calibration of meters, detecting and repairing leaks, and
				purchase and installation of related equipment, or
							(vi)establishing or
				improving a system for volumetric billing to enable utilities to base retail
				residential customer bills in whole or in part on the volume of metered water
				deliveries.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			5.Arbitrage rules
			 not to apply to prepayments for electricity
			(a)In
			 generalSubsection (b) of section 148 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Safe harbor for
				prepaid electricity supply contracts
						(A)In
				generalThe term investment-type property does not
				include a prepayment under a qualified electricity supply contract.
						(B)Qualified
				electricity supply contract
							(i)In
				generalFor purposes of this paragraph, the term qualified
				electricity supply contract means—
								(I)any contract
				entered into by a water or sewer utility to acquire electricity for the use of
				such utility in providing water or sewer services to its customers, if such
				contract provides that the provider of such electricity under the contract will
				use not less than 75 percent of the prepayment described in subparagraph (A) to
				acquire, construct, or improve a qualified renewable energy facility,
				and
								(II)any contract to
				acquire electricity which is not described in subclause (I) which the Secretary
				determines does not constitute property of the type intended to be described in
				paragraph (2)(D).
								(ii)Water or sewer
				utilityThe term water or sewer utility means a
				utility which is a governmental unit or is owned by a governmental unit and
				which provides—
								(I)water for
				residential, commercial, irrigation, or industrial use, or
								(II)sewer services for
				residential, commercial, or industrial use,
								to retail or
				wholesale customers in the service territory of such utility.(iii)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility within the meaning of section
				45(d) (without regard to paragraphs (8) and (10) thereof, to the placed in
				service date of such facility, and to the person who owns such facility) which
				is located in the United States.
							(iv)Use of water or
				sewer utilityFor purposes of clause (i)(I), a contract shall be
				treated as providing electricity for the use of a water or sewer utility if the
				sum of—
								(I)the total number
				of kilowatt hours of electricity purchased under such contract and any other
				contracts for the purchase of electricity by such utility in effect on the date
				of the execution of such contract, plus
								(II)the amount of
				electricity expected to be generated by any generating facilities owned and
				used by such utility,
								does not
				exceed by more than 10 percent the total kilowatt hours of electricity expected
				to be used by such utility during the term of such contract for the purpose of
				providing water or sewer services to its customers or for resale to other water
				or sewer utilities for their use (and not for resale to any entity that is not
				a water or sewer utility).(C)Other
				rulesRules similar to the rules of subparagraphs (D)(ii), (G),
				and (I) of paragraph (4) shall apply for purposes of this
				paragraph.
						.
			(b)Private loan
			 financing test not To apply to prepayments for
			 electricityParagraph (2) of section 141(c) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 or at the end of subparagraph (B),
				(2)by striking the
			 period at the end of subparagraph (C) and inserting , or,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)is a qualified
				electricity supply contract (as defined in section
				148(b)(5)).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
